Citation Nr: 1745796	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity diabetic neuropathy with lumbar radiculopathy, to include as due to herbicide and/or mustard gas exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure and/or mustard gas exposure.

3.  Entitlement to service connection for prostate cancer status post radical retropubic prostatectomy and radiation therapy, to include as due to herbicide exposure and/or mustard gas exposure.

4.  Entitlement to service connection for bilateral hernias, to include as due to herbicide exposure and/or mustard gas exposure.

5.  Entitlement to service connection for diabetic retinopathy with macular edema and glaucoma, to include as due to herbicide exposure and/or mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the Veteran requested a Board Hearing.  In a statement received in June 2017, the Veteran indicated that he was withdrawing his request for a Board hearing.  As such, the Board finds his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War; he did not serve in the demilitarized zone (DMZ) of Korea during the period from April 1968 through August 1971; and he was not otherwise exposed to herbicides or mustard gas in service. 


2.  Diabetic neuropathy did not manifest in service or within one year of service separation, and is not otherwise etiologically related to service.


3.  Diabetes mellitus, type 2 did not manifest in service or within one year of service separation, and is not otherwise etiologically related to service.

4.  Prostate cancer did not manifest in service or within one year of service separation, and is not otherwise etiologically related to service.

5.  The Veteran's bilateral hernia are not etiologically related to service.

6.  The Veteran's diabetic retinopathy is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  Bilateral lower extremity diabetic neuropathy with lumbar radiculopathy, to include as due to herbicide and/or mustard gas exposure, was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.316 (2016).

2.  Diabetes mellitus, type II, to include as due to herbicide exposure and/or mustard gas exposure, was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.316 (2016).

3.  Prostate cancer status post radical retropubic prostatectomy and radiation therapy, to include as due to herbicide exposure and/or mustard gas exposure, was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.316 (2016).

4.  Bilateral hernias, to include as due to herbicide exposure and/or mustard gas exposure, were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2016).

5.  Diabetic retinopathy with macular edema and glaucoma, to include as due to herbicide exposure and/or mustard gas exposure, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify 

The record reflects that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in connection with his claims.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, personnel records, and the written assertions of the Veteran and his friends and family members.  

Additionally, with respect to the Veteran's allegations that his claimed disabilities were caused by mustard gas exposure in service, the Board notes that typically these claims are sent to the Muskogee Regional Office for processing.  See Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 1, Section F, 2(a). In this case, the claim was processed by the Montgomery, Alabama RO.  The Board finds a Remand to send the claims to Muskogee is not necessary as the Veteran has not provided any support other than generalized statements as to his exposure to mustard gas.  Moreover, the Veteran's treatment records do not reflect disabilities typically associated with mustard gas exposure.  As such, the Board finds that it is not prejducial to the Veteran to proceed with adjudication of his claims despite not being referred to the Muskogee RO. 

With respect to his service connection claims, the Board notes that VA examinations and medical opinions were not obtained.  The Board finds that a remand to obtain such opinions is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory, generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current neuropathy, diabetes mellitus, prostate cancer, bilateral hernias, or diabetic retinopathy related to service is the Veteran's own conclusory, generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that these claimed disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the record as a whole, which provides highly probative evidence against these claims.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to these issues.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that his bilateral lower extremity diabetic neuropathy, diabetes mellitus, type II, prostate cancer, bilateral hernias and diabetic retinopathy are related to in-service exposure to herbicides and mustard gas. 

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).

The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era. Rather, the Veteran asserts that he was exposed to Agent Orange while serving along the DMZ of Korea.

The Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through August 1971 along the Korean Demilitarized Zone (DMZ) to defoliate fields between the front line defensive positions and the south barrier fence.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 38 C.F.R. § 3.307(a)(6)(iv) (2016).  Although personnel records confirm that the Veteran served in Korea during 1963-1964, these dates fall outside of the time frame for where a presumption of exposure is warranted. 

Further, while the Veteran vaguely asserts that he was exposed to Agent Orange while serving in the military, he has provided no credible evidence to support his contention.  In fact, a June 2010 Personnel Information Exchange System (PIES) inquiry indicated that there were no records showing that the Veteran had been exposed to herbicides at any point during service. 

In sum, while the Veteran asserts he was exposed to herbicides, he has provided no support of any kind for these allegations.  The record contains no supporting evidence that the Veteran was exposed to Agent Orange or any other herbicide agent during his active service.  Based on these findings, the Veteran did not have "service in the Republic of Vietnam" or along the DMZ in Korea during the specified time period in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Herbicide exposure is not conceded, and presumptive service connection due to the Veteran's claimed herbicide exposure is not warranted. 

The Veteran has also asserted exposure to mustard gas, and other chemicals.  Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Full body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal; laryngeal; lung (except mesothelioma), or squamous cell carcinoma of the skin is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(1) (2016).  Full-body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(2).  Additionally, full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(3).  A veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  It should also be noted that the Veteran's records do not reflect treatment for a presumptive disability under 38 C.F.R. § 3.316.  Thus, presumptive service connection based on the Veteran's claimed exposure to mustard gas is not warranted. 

In conclusion, while he asserts he was exposed to herbicides and mustard gas, the Veteran has not provided evidence to support his contentions of exposure to any such agents during active military service.  Service connection on a presumptive basis is therefore not warranted based on his claimed exposure to herbicides or mustard gas.

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's treatment records do not reflect a diagnosis of or treatment for a neurological disorder, diabetes mellitus or cancer listed under 38 C.F.R. § 3.309(a) for many years following separation from service.  Thus, this presumption is not available to the Veteran.  Id.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorders and any other incident of active service, as will be discussed below.

Review of the record reflects that the Veteran's service treatment records do not show treatment for bilateral lower extremity diabetic neuropathy, diabetes mellitus, type II, prostate cancer, bilateral hernias and diabetic retinopathy.  A July 1964 separation examination noted a normal clinical evaluation of his neurologic system, lower extremities, anus and rectum, abdomen and viscera, eyes, ophthalmoscopic, pupils, and ocular motility.  Urinalysis testing reflected a negative sugar result.  It was noted that he had astigmatism.  In a report of medical history completed at that time, the Veteran denied as ever having or currently having cancer, tumors, cysts, sugar or albumin in his urine, or neuritis. 

The record is also silent with respect to the Veteran being seen for exposure to herbicides or mustard gas.  

Next, and more importantly, post-service evidence does not reflect complaints of diabetic neuropathy, diabetes mellitus, type II, prostate cancer, bilateral hernias and diabetic retinopathy for several decades after service discharge.  Specifically, treatment records first reflect complaints of neuropathy in 1993, diabetes mellitus in 1990, and prostate cancer in 2007.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his diabetic neuropathy, diabetes mellitus and prostate cancer for several decades following separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claims.  

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his neurologic system, lower extremities, anus and rectum, abdomen and viscera, eyes, ophthalmoscopic, pupils, and ocular motility were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of diabetic neuropathy, diabetes mellitus and prostate cancer since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board has also considered the Veteran's statements regarding continuity of symptoms of his bilateral hernias and diabetic retinopathy since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's bilateral hernias and diabetic retinopathy are not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of bilateral lower extremity diabetic neuropathy, diabetes mellitus, type II, prostate cancer are not consistent with the evidence, and the Veteran's alleged clinical history regarding onset and continuity of bilateral hernias and diabetic retinopathy, are not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of bilateral lower extremity diabetic neuropathy, diabetes mellitus, type II, prostate cancer, bilateral hernias and diabetic retinopathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board thus finds that the weight of the competent evidence currently of record does not attribute the Veteran's bilateral lower extremity diabetic neuropathy, diabetes mellitus, type II, prostate cancer, bilateral hernias and diabetic retinopathy to service, including herbicide or mustard gas exposure, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.  The evidence currently of record simply does not indicate that the problems the Veteran has today are connected to service, to include mustard gas, and/or Agent Orange.  

With respect to his claims for diabetic neuropathy and diabetic retinopathy, in addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  With the above criteria in mind, the Board notes that for the reasons explained above the Veteran's claim for service connection for diabetes mellitus has been denied.  Therefore, his claims of service connection for diabetic neuropathy and diabetic retinopathy claimed secondary to diabetes mellitus must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral lower extremity diabetic neuropathy with lumbar radiculopathy, to include as due to herbicide and/or mustard gas exposure is denied.

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure and/or mustard gas exposure is denied.

Service connection for prostate cancer status post radical retropubic prostatectomy and radiation therapy, to include as due to herbicide exposure and/or mustard gas exposure is denied.

Service connection for bilateral hernias, to include as due to herbicide exposure and/or mustard gas exposure is denied.

Service connection for diabetic retinopathy with macular edema and glaucoma, to include as due to herbicide exposure and/or mustard gas exposure is denied.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


